Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 1 of 27 PageID 523




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

WILLIAM R. TINNERMAN,                                Case No. 3:19-cv-1429-TJC-PDB

                       Plaintiff,

                v.

THE UNITED STATES,

                       Defendant.


           FIRST AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL;
                               INJUNCTIVE RELIEF SOUGHT

        With leave of this Court granted under Federal Rules of Civil Procedure, Rule 15(a)(2)

(Order, ECF 28), Plaintiff, William R. Tinnerman, submits this First Amended Complaint

consisting of four separate claims for relief (“Claim” and, collectively, “Claims”). In the First

Claim, Mr. Tinnerman seeks judicial review of, and equitable relief from, certain agency

administrative actions that are governed by the Administrative Procedures Act (“APA”).1 In the

Second Claim, Mr. Tinnerman seeks declaratory, injunctive, and other relief in the nature of

mandamus,2 from the erroneous certification of “seriously delinquent tax debt” by the

Commissioner of Internal Revenue (“Commissioner”) to the Secretary3 and by the Secretary to




1
    The APA currently comprises §§ 551-559, and all of Chapter 7, of Title 5 of the U.S.C.
2
  See 28 U.S.C. § 1651 (“…all courts established by Act of Congress may issue all writs
necessary or appropriate in aid of their respective jurisdictions and agreeable to the usages and
principles of law”) and 28 U.S.C. § 1361 (giving federal district courts “original jurisdiction of
any action in the nature of mandamus to compel an officer or employee of the United States or
any agency thereof to perform a duty owed to the plaintiff”).
3
   As used herein, the term “Secretary” has the same meaning as is prescribed by
§ 7701(a)(11)(B), i.e., the Secretary of the Treasury or his delegate.

                                                 1
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 2 of 27 PageID 524




the Secretary of State, as provided in § 7345,4 including the Court’s determination of “whether

the certification was erroneous” and “whether the Commissioner has failed to reverse the

certification” as required by § 7345(e)(1), and a prompt reversal of the certification in

accordance with §§ 7345(c) and (e)(2). In the Third Claim, Mr. Tinnerman seeks to recover sums

that were erroneously or illegally assessed as taxes for 1999. In the Fourth Claim, Mr. Tinnerman

seeks to recover sums that were erroneously or illegally assessed as taxes for 2000.

       In support of the Claims, Mr. Tinnerman alleges as follows:

                                             PARTIES

       1.      Mr. Tinnerman is a citizen of the United States of America by birth to lawful

residents of the State of Wisconsin, and he has been a resident of the State of Florida since 1972.

       2.      As permitted by 5 U.S.C. § 703, “the United States” is named as the defendant in

the First Claim. Furthermore, within the First Claim, each of the Department of the Treasury

(“Treasury”) and the Internal Revenue Service (“the IRS”) is the defendant’s “agency,” as that

term is defined by 5 U.S.C. § 701(b)(1). As required (i) by § 7345(e) and (ii) by 28 U.S.C.

§§ 1331, 1346(a)(1) and 2402, “the United States” is named as the defendant in the Second,

Third and Fourth Claims. For ease of reference, and to provide specificity, the defendant also is

referred to, throughout this First Amended Complaint, as “the IRS.”

                                   JURISDICTION AND VENUE

       3.      Because every Claim rests upon no less than a Constitutional right (such as the

right to due process), every Claim presents a federal question under 28 U.S.C. § 1331, which

confers on district courts subject matter jurisdiction over “all civil actions arising under the

Constitution, laws, or treaties of the United States.”

4
  Except as otherwise indicated, all statutory section (“§”) references are to sections of Title 26
of the current edition of United States Code (“U.S.C.”).
                                                  2
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 3 of 27 PageID 525




       4.      Further, this Court has subject matter jurisdiction as a result of Congress’s waiver

of the United States’s sovereign immunity against suit (a) in the Administrative Procedures Act

(“APA”), 5 U.S.C. § 702, which establishes a general waiver of sovereign immunity and creates

a right of judicial review “in a court of the United States” of legal wrong suffered because of

agency action, (b) in § 7345(e), for determination of whether the certification of “seriously

delinquent tax debt” by the Commissioner and the Secretary to the Secretary of State was

erroneous and whether the Commissioner, the Secretary, and the Secretary of State wrongly

failed to reverse such certification, empowering the Court to “order the Secretary to notify the

Secretary of State that such certification was erroneous,” (c) in 28 U.S.C. § 1346(a)(1), in actions

“for the recovery of any internal-revenue tax alleged to have been erroneously or illegally

assessed or collected, or any penalty claimed to have been collected without authority or any sum

alleged to have been excessive or in any manner wrongfully collected under the internal-revenue

laws,” provided, as required by § 7422(a), that a claim for refund, including an IRS Form 1040X,

has been duly filed according to the relevant provisions of law and Treasury regulations,

including 26 CFR § 301.6402-3(a)(5); and, alternatively, (d) in 28 U.S.C. § 1346(a)(2) in claims

against the United States, not exceeding $10,000 in amount, founded either upon the

Constitution, or any Act of Congress, or any regulation of an executive department, . . . , or for

liquidated or unliquidated damages in cases not sounding in tort.

       5.      Thus, as further set forth below, Congress has waived the sovereign immunity of

the United States against, and this Court has subject matter jurisdiction over, every Claim.

       6.      All Claims are timely under 28 U.S.C § 2401(a).

       7.      Venue is proper under 28 U.S.C. §1402(a)(1) because Mr. Tinnerman resides

within the Middle District of Florida, Jacksonville Division.



                                                 3
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 4 of 27 PageID 526




                                            FACTS

       8.      As further alleged below, Mr. Tinnerman has complied with all relevant Internal

Revenue Code (“IRC”) requirements for substantiation of items, and has maintained all records

required under the IRC and has cooperated with reasonable requests by the Secretary for

witnesses, information, documents, meetings, and interviews.

       9.      Every amount at issue in the Claims involves the IRS Schedule K-1 (1120S), and

the information set forth therein or provided in connection therewith, that an “S corporation,” as

that term is defined in § 1361(a)(1), of which Mr. Tinnerman was a shareholder (the “Company”)

issued to Mr. Tinnerman and filed with the IRS for every year at issue in the Claims. (As to each

year, “Schedule K-1 for ___”; collectively, “Schedules K-1.”)

       10.     Because the Company was an S corporation for every year at issue in the Claims,

for each of those years the Company filed an IRS Form 1120S on which it reported various

amounts, but on which there was not any tax due.

       11.     The IRS maintains an “Account Transcript” for Mr. Tinnerman for every year,

including every year at issue in these Claims. The Account Transcript codes and details in the

account any information that the IRS receives pertaining to transactions and events. Since 2003,

the IRS posted to Mr. Tinnerman’s account, based on information that he and others provided to

the IRS, Transaction Code (TC) 590 – “Satisfying transaction. Not liable this tax period,” with a

zero dollar ($0.00) balance shown. See I.R.M. § 5.1.11.8.3 (11-29-2011) No Return Secured

Taxpayer Not Required To File For This Period Only (“generates a TC 590”). A genuine copy of

Mr. Tinnerman’s Account Transcripts as of June 29, 2016 for all of 2003 through 2015 is

attached hereto as composite Exhibit A.




                                                4
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 5 of 27 PageID 527




       12.     During the years at issue, other than the two that are explained in ¶ 16 below, Mr.

Tinnerman received no money or property distribution from any source other than from the

Company.

                                              2010.

       13.     On or about June 4, 2012, Mr. Tinnerman received from the IRS a Notice CP59

stating “You didn’t file a Form 1040 tax return” for 2010. A genuine copy of the Notice CP59 for

2010 is attached hereto as Exhibit B.

       14.     In response to the Notice CP59 for 2010, Mr. Tinnerman, in a letter to IRS Austin,

TX that he mistakenly dated May 30, 2012 instead of June 30, 2012 (“Plaintiff’s Letter/2010”),

pointed out that the amounts shown in Box 2 and Box 16B of his Schedule K-1 for 2010 were

the same, and he explained (i) that the amount shown in Box 16B was a tax exempt item, and (ii)

that the “Shareholder’s Instructions for Schedule K-1” instructed not to include it in income on a

tax return. Plaintiff’s Letter/2010 concludes that, because the only 2010 amounts that had been

reported to the entity account number (“EAN”) for Mr. Tinnerman were the amounts shown on

his Schedule K-1 for 2010, Mr. Tinnerman had no taxable income in 2010, and he was not

required to file a return for 2010. A genuine copy of Plaintiff’s Letter/2010, along with the

Schedule K-1 for 2010 and an excerpt from the IRS’s “Shareholder’s Instructions for Schedule

K-1” that were enclosed therewith are attached hereto as composite Exhibit C.

       15.     The IRS replied to Plaintiff’s Letter/2010 with a letter entitled LTR 2283C dated

July 13, 2012, from IRS Austin, TX pertaining to 2010 (“IRS Letter/2010”). A genuine copy of

the IRS Letter/2010 is attached hereto as Exhibit D. The IRS Letter/2010 agreed with Mr.

Tinnerman that no return was required to be filed for 2010, stating: “We have closed your

account shown above based on the information you provided about your filing requirements.”



                                                5
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 6 of 27 PageID 528




                                         2011 and 2012.

       16.     Mr. Tinnerman timely filed an IRS Form 1040 for each of 2011 and 2012, and he

timely paid the taxes shown thereon to be due because, from April, 2011 through July, 2012, Mr.

Tinnerman received compensation in connection with his role as a representative of the debtor in

possession in a proceeding before a U.S. Bankruptcy Court.

       17.     On or about June 17, 2013, Mr. Tinnerman received from the IRS a Notice

CP2000 that proposed changes to his Form 1040 for 2011 totaling $18,033. In response to this

notice, Mr. Tinnerman sent to the IRS a letter dated June 24, 2013 (“Plaintiff’s Letter/2011”) in

which he pointed out that the amounts shown in Box 2 and Box 16B of his Schedule K-1 for

2011 were the same and in which he explained (i) that the amount shown in Box 16B was a tax-

exempt item, and (ii) that the “Shareholder’s Instructions for Schedule K-1” instructed not to

include it in income on a tax return. Plaintiff’s Letter/2011 also pointed out that this treatment

was consistent with the IRS’s earlier determination that is set forth in IRS Letter/2010 (see ¶ 15).

Plaintiff’s Letter/2011 concluded that no additional amounts were due for 2011. A genuine copy

of Plaintiff’s Letter/2011, with its relevant enclosures (the Notice CP2000, the Schedule K-1 for

2011, and excerpts from the IRS’s “Shareholder’s Instructions for Schedule K-1”), is attached

hereto as composite Exhibit E.       Plaintiff’s Letter/2011 also enclosed a copy of Plaintiff’s

Letter/2010 and a copy of the IRS Letter/2010 (see ¶¶ 14 and 15).

       18.     On or about August 26, 2013, the IRS sent a notice entitled CP2005 pertaining to

2011 (“IRS Notice/2011”) in response to Mr. Tinnerman’s explanation in Plaintiff’s Letter/2011.

In the IRS Notice/2011, the IRS agreed to $0.00 of tax due, and closed the inquiry. Attached

hereto as Exhibit F is a genuine copy of the IRS 2011/Notice, which states, in part, “Amount




                                                 6
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 7 of 27 PageID 529




due: $0.00 … We’re pleased to tell you that the information you provided resolved the tax issue

in question and that our inquiry is now closed.”

       19.     Although Mr. Tinnerman never received any communication from the IRS

pertaining to 2012, the communication between the IRS and Mr. Tinnerman pertaining to 2011

that is described in ¶¶ 17 and 18 above is equally relevant to 2012 because the entirety of Mr.

Tinnerman’s circumstances for each of those years was identical to that of the other.

                                         2013 and 2014.

       20.     On or about March 28, 2016, Mr. Tinnerman received from the IRS Austin, TX

campus an IRS Notice CP59 (“You didn’t file a Form 1040 tax return”) pertaining to 2014. A

genuine copy of the IRS Notice CP59 for 2014 is attached hereto as Exhibit G.

       21.     In response to the Notice CP59 for 2014, Mr. Tinnerman, in a letter to IRS Austin,

TX dated March 30, 2016 (“Plaintiff’s Letter/2014”), pointed out that the amounts shown in Box

2 and Box 16B of his Schedule K-1 for 2014 were the same, and he explained (i) that the amount

shown in Box 16B was a tax-exempt item, and (ii) that the “Shareholder’s Instructions for

Schedule K-1” instructed not to include it in income on a tax return. Plaintiff’s Letter/2014

concludes that, because the only 2014 amounts that had been reported to the EAN for Mr.

Tinnerman were the amounts shown on his Schedule K-1 for 2014, Mr. Tinnerman had no

taxable income in 2014, and he was not required to file a return for 2014. A genuine copy of

Plaintiff’s Letter/2014, along with the Schedule K-1 for 2014 and an excerpt from the IRS’s

“Shareholder’s Instructions for Schedule K-1” that were enclosed therewith are attached hereto

as composite Exhibit H.

       22.     On or about July 14, 2016, Mr. Tinnerman received from the IRS—but not in

response to Plaintiff’s Letter/2014—correspondence entitled LTR 2269C pertaining to 2013,



                                                   7
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 8 of 27 PageID 530




2014 and 2015 (“IRS Letter/2013-2015”), in which the IRS indicated that it had not received a

return from Mr. Tinnerman for any of those three years. A genuine copy of the IRS Letter/2013-

2015 is attached hereto as composite Exhibit I.

       23.     On August 1, 2016, Mr. Tinnerman replied to the IRS Letter/2013-2015 regarding

each year mentioned therein (“Plaintiff’s Letter/2013-2015”). Among other things, Plaintiff’s

Letter/2013-2015 made reference to Plaintiff’s Letter/2014 to which the IRS had not responded.

A genuine copy of Mr. Tinnerman’s reply, without enclosures, is attached hereto as Exhibit J.

       24.     On or about August 25, 2016, the IRS sent from its Austin, TX campus to Mr.

Tinnerman correspondence entitled LTR 2358C pertaining to 2013 and 2014 (“IRS Letter/2013-

2014”) in which it agreed, based on the information that Mr. Tinnerman had provided in his

Plaintiff’s Letter/2014 (see ¶ 21) and in his Plaintiff’s Letter/2013-2015 (see ¶ 23), that Mr.

Tinnerman was not legally required to file a return for either of those two years. The IRS

Letter/2013-2014 stated, “Based on your information, we agree that you aren’t legally required

to file a tax return for the above tax period(s).” A genuine copy of the IRS Letter/2013-2014 is

attached hereto as Exhibit K.

                                 FIRST CLAIM FOR RELIEF

                (Judicial Review Under APA of Administrative Agency Action)

       25.     Mr. Tinnerman re-alleges and incorporates by reference, as if fully set forth under

this First Claim, every allegation set forth above.

       26.     On December 31, 2003, Mr. Tinnerman filed a written protest of the examinations

report of Revenue Agent Lynda Mosca a/k/a Lynda Morgan, I.D. #65-02266, Office SBSE/1522

(hereinafter referred to as “R.A. Mosca”) which proposed a deficiency for each of 1999, 2000,

and 2001. On November 8, 2004, Mr. Tinnerman filed a similar protest of the examinations

report of Ms. Emery, I.D. #0462424400, Ogden, UT which proposed a deficiency for 2002, and

                                                  8
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 9 of 27 PageID 531




he also requested a hearing with the IRS Office of Appeals (“Appeals hearing”). A genuine copy

of both these written protests and request for an Appeals hearing (“Protest Letters 1999-2002”) is

attached hereto as composite Exhibit L. Mr. Tinnerman desired an administrative resolution and

determination of the issues and the opportunity to bring any adverse determination before a U.S.

District Court under the APA for review of that agency action, rather than to petition the United

States Tax Court.

        27.    On February 3, 2004, R.A. Mosca and her Small Business/Self-Employed

(“SB/SE”) manager, in violation of Mr. Tinnerman’s right to due process of law, denied Mr.

Tinnerman’s request for an Appeals hearing (“Hearing Denial/1999-2002”) in part on the ground

that the IRS had decided to ignore the Office of Appeals’ ruling on October 5, 1993 that already

had determined the correct amount of Mr. Tinnerman’s basis in his stock in the Company. See

¶ 33 below. A genuine copy of the “Hearing Denial/1999-2002” is attached hereto as part of

composite Exhibit M.

        28.    On or about February 20, 2004, the IRS SB/SE Division, again in the person of

R.A. Mosca, prepared and submitted to Mr. Tinnerman for his signature a “delinquent” or

substitute for return comprised of an IRS Form 4549A for each of 1999, 2000, and 2001 (“SFR”

and “SFRs”).

        29.    Mr. Tinnerman declined to execute any of the SFRs.

        30.    On or about October 28, 2004, the SB/SE Division of the IRS, this time in the

person of Ms. Emery, also prepared and submitted to Mr. Tinnerman for his signature an SFR for

2002.

        31.    Mr. Tinnerman also declined to execute the SFR for 2002.

        32.    The SFR for each of 1999, 2000, 2001, and 2002 asserted, among other things,



                                                9
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 10 of 27 PageID 532




 that Mr. Tinnerman was required by law to file an IRS Form 1040 for that year.

        33.     Instead of executing any of the SFRs, Mr. Tinnerman disputed and rebutted every

 amount that was set forth on the SFRs, including the alleged amount of his basis in his stock in

 the Company because the correct amount thereof already had been determined by the IRS Office

 of Appeals, which determination was not reviewable as a result of the IRS Letter of Agreement

 and the IRS Form 870-AD dated October 18, 1993 – see IRM 1.2.1.9.3 (01-05-2007) – Policy

 Statement 8-3, ¶ 5. A genuine copy of the IRS Letter of Agreement and of the IRS Form 870-AD

 dated October 18, 1993 are attached hereto as Exhibit N.

        34.     After Mr. Tinnerman declined to execute any of the incorrect SFRs, the IRS

 prepared and issued to Mr. Tinnerman what purported to be a § 6020(b) return for each of 1999,

 2000, and 2001 (“purported § 6020(b) return”). Each purported § 6020(b) return was comprised

 of what purported to be a § 6020(b) Certification—IRS Form 13496—over the signature of R.A.

 Mosca (“purported Certification”), followed by the contents of the SFRs, including IRS Form

 4549A. A genuine copy of each of the three (3) purported § 6020(b) returns, and of the

 purported Certification to which each was appended, is attached hereto as composite Exhibit O.

        35.     Each of the purported § 6020(b) returns that was prepared by R.A. Mosca was

 invalid because neither she, nor the SB/SE Division itself, had been given instructions by the

 Secretary or by the Commissioner as to whether Mr. Tinnerman was required to file a return with

 respect to any of the “Adjustments to Income”—including non-reviewable stock basis amounts

 (see ¶ 33 above)—that were set forth in the purported §6020(b) return based upon the

 corresponding SFR.

        36.     In addition to the allegation in ¶ 35 above, the purported Certification for each of

 the purported § 6020(b) returns was invalid, on its face, for at least three reasons:



                                                  10
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 11 of 27 PageID 533




                (i)     the date of the purported Certification—February 5, 2004—is earlier than

 the date of the SFR and the other documents that it purports to certify, which together comprised

 the substance of the purported § 6020(b) return—February 20, 2004 (see ¶ 28 above). See Notice

 CC-2007-005 (the Forms 4549 and 866A “must be generated on or before the date the Form

 13496 was signed.”);

                (ii)     the purported Certification failed to attach the documents that were listed

 thereon (and also failed to list thereon the documents that, in fact, were attached to it). Therefore,

 R.A. Mosca could not have “adopted the document as a return for the taxpayer” as required by

 Treas. Reg. § 301.6020-1(b)(2), and the purported § 6020(b) returns therefore were not “good

 and sufficient for all legal purposes” or to be treated as “the return filed by the taxpayer” per

 Treas. Reg. § 301.6020-1(b)(3); and

                (iii)   R.A. Mosca had no delegated authority to issue § 6020(b) returns or to

 sign a § 6020(b) Certification.

 Therefore, the IRS was not authorized to assess the taxes, or the § 6651(a)(1) and § 6651(a)(2)

 penalties, that were asserted in each of the incorrect SFRs and in each of the purported § 6020(b)

 returns.

        37.     In addition to the allegations set forth in ¶¶ 34, 35, and 36 above, the purported

 § 6020(b) returns were invalid because they were inconsistent with the regulation at 26 CFR

 § 601.104(a), which provides that “an internal revenue tax assessment is based on a return

 required by law or regulations to be filed by the taxpayer ….”5 This regulatory requirement is

 what triggers both the IRM 4.12.1 “Nonfiled Returns” procedure (“to deal with taxpayers who do

 5
    See § 6211(a) (defining “deficiency” as being computed in part from “the amount shown as the
 tax by the taxpayer upon his return”) and § 6211(b)(3) (allowing tax computation of Secretary to
 be considered “as having been made by the taxpayer” and “shown by the taxpayer upon his
 return” in the circumstance where the taxpayer so elects, in accordance with § 6014).
                                                  11
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 12 of 27 PageID 534




 not file required tax returns,” 4.12.1.1) and the related IRM 5.1.11 “Return Delinquency

 Program” collection policy (compliance check of “all required IMF and BMF returns…,”

 5.1.11.3.3 (06-02-2004)). The IRS ignored both that procedure and that policy.

        38.     Thereafter, on July 9, 2004, the IRS issued a document purporting to be a § 6212

 statutory notice of deficiency for each of 1999, 2000, and 2001, and on January 7, 2005, the IRS

 issued a document purporting to be a § 6212 statutory notice of deficiency for 2002 (“purported

 NODs”). A genuine copy of each of the two (2) purported NODs is attached hereto as composite

 Exhibit P.

        39.     Each of the purported NODs likewise was invalid because, as described in ¶¶ 33-

 37 above, it was based exclusively on one or more incorrect SFRs and invalid § 6020(b) returns.

        40.     Given that the amounts that are explained by Mr. Tinnerman in his Protest Letters

 1999-2002, see ¶ 26 above, were identical in source and character to the amounts for 2010, 2011,

 2013 and 2014 that the IRS subsequently determined to be tax-exempt and without requirement

 by statute or regulation to file an IRS Form 1040 return (see ¶¶ 15, 18 and 24), the IRS had no

 authority:

                (a) to prepare or issue the SFRs for 1999, 2000, 2001 and 2002;

                (b) to prepare or issue the purported § 6020(b) returns for 1999, 2000, 2001 and

 2002 that were based on those SFRs;

                (c) to issue and mail purported NODs for 1999, 2000, 2001, and 2002 that were

 based on those purported § 6020(b) returns; or

                (d) to deny Mr. Tinnerman’s appeal/rebuttal request.

        41.     Each of the purported NODs was invalid because it was based upon a purported

 § 6020(b) return that, itself, was invalid because no return was required to be filed for that year.



                                                  12
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 13 of 27 PageID 535




 The IRS had no factual or legal grounds for preparing SFRs or § 6020(b) returns that were not

 required to be filed, and groundless, unsigned SFRs and invalid § 6020(b) returns do not give

 rise to a tax liability.

         42.      The IRS failed to carry out its statutory examination duty, both (i) under P.L. 105-

 206, 112 Stat. 727 and 771, Title III, Taxpayer Protection and Rights, §§ 3001(c) and 3504 (July

 22, 1998), and (ii) as noted in the IRS Publication No. 1, to protect Mr. Tinnerman’s right to pay

 only what is due, and to provide notice of his full administrative remedies under the law. See 26

 U.S.C. § 7803(a)(2)(A) and (a)(3)(A), (C), and (E).

         43.      The IRS’s denial of Mr. Tinnerman’s repeated requests for an administrative

 appeal and for a hearing in which to contest all the above prevented Mr. Tinnerman from availing

 himself of the avenue of redress in federal district court under the judicial review procedures of

 the APA.

         44.      By way of the purported NODs, and by denying Mr. Tinnerman the opportunity to

 obtain an administrative determination that was judicially reviewable under the APA, the IRS

 informed Mr. Tinnerman—incorrectly—that the only means available to Mr. Tinnerman to

 challenge the validity of the NODs was to petition the United States Tax Court.

         45.      However, because the purported § 6020(b) returns and the purported NODs, all

 were invalid (see ¶¶ 33-41), Mr. Tinnerman’s timely-filed petitions to the United States Tax

 Court—which gave rise to the judgment (“Deficiency Judgment”) in the consolidated case

 Tinnerman v. Commissioner, T.C. Memo. 2006-250, 2006 WL 3299074 (November 14, 2006)

 (“Tax Court Deficiency Case”)—necessarily also were invalid, moot, and void.

         46.      The Tax Court lacked subject matter jurisdiction over the Tax Court Deficiency

 Case because its jurisdiction would have been based exclusively (i) on purported notices of



                                                   13
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 14 of 27 PageID 536




 deficiency that were invalid, and (ii) on the IRS’s denial of Mr. Tinnerman’s constitutional rights

 and rights under statutory law. Therefore, the Deficiency Judgment is void and must be set aside.

        47.     As a matter of law, the United States Tax Court never has subject matter

 jurisdiction to adjudicate a statutory notice of deficiency for any year for which no return is

 required to be filed. See § 6211 et seq., 26 CFR § 601.104(a). Only a valid statutory (and

 statutorily-compliant) notice of deficiency can provide the necessary foundation on which a

 petition to the Tax Court for a redetermination—and the Tax Court’s jurisdiction to review it—

 must be based.6

        48.     The Deficiency Judgment ostensibly resulted in an assessment, which, in turn,

 ostensibly gave rise to a lien in favor of the United States, and which, in turn, led to the IRS’s

 November 6, 2007 recording of a Notice of Federal Tax Lien (“NFTL”), a genuine copy of

 which is attached hereto as Exhibit Q. Mr. Tinnerman did not appeal the Deficiency Judgment.

        49.     However, there never occurred a valid assessment of any of the taxes or other

 amounts on which were based (i) the SFRs, (iii) the NODs, (iv) the petitions to the Tax Court, or

 (v) the Deficiency Judgment. In the absence of any valid assessments, all efforts by the IRS to

 collect any such taxes or other amounts—including, but not limited to, the recording of the

 NFTL—were unauthorized, and should be declared to be invalid, void, and of no force or effect,

 as a matter of law.

        50.     In such instance, any administrative attempt by the IRS (i) to impose taxes, (ii) to

 collect taxes (including via the recording of an NFTL), (iii) to refuse to return sums erroneously



 6
   See, e.g., In re Wood, 328 BR 880, 890 (S.D. Fla. Bk Crt. 2005) and cases cited (“The Tax
 Court's jurisdiction to determine the amount of a deficiency depends upon the issuance of a valid
 notice of deficiency and a timely filed petition.”); Martin v. CIR, 436 F. 3d 1216, 1226 (10th Cir.
 2006) (same); Elings v. CIR, 324 F. 3d 1110, 1112 (9th Cir. 2003) (“The tax court's jurisdiction
 depends upon the validity of the notice.”)
                                                 14
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 15 of 27 PageID 537




 paid (or collected) as taxes, or (iv) to deny a rebuttal appeal of any such attempt, is an

 administrative abridgment of, and an infringement on, individual Constitutional rights. Such an

 administrative attempt (i) lacks notice, statutory or otherwise,7 (ii) presumes to reconfigure

 Schedule K-1s without first having challenged those forms or the part(ies) that issued them,8

 (iii) circumvents the process that is prescribed by statute for assessments that give rise to a debt

 to the United States, (iv) imposes prohibitively onerous penalties, fines and interest,9 and

 (v) creates, and indeed encourages, inconsistency of tax treatment. The outcome is an unlawful

 federal exaction. See 26 CFR § 601.106(f)(1).

          51.    None of the steps in the examination process or in the ensuing assessment process

 was valid. Moreover, many of those steps were fraudulent in that the IRS had knowledge of

 certain previously issued regulations and instructions to staff that directly contradicted these

 steps. When the IRS agreed with Mr. Tinnerman’s position in subsequent and separate

 determinations, it in effect admitted the fraud.

          52.    The APA at § 702 requires judicial review of certain administrative acts, or

 failures to act, by the IRS SB/SE Division that constituted legal wrongs against Mr. Tinnerman,

 including (i) its denial of Mr. Tinnerman’s request for an administrative appeal, (ii) the failure to

 disclose to Mr. Tinnerman every one of the due process recourses to which he was entitled, and

 (iii) its preparation and issuance of SFRs, purported § 6020(b) returns, and purported NODs for



 7
  Notice is a key component of due process of law, guaranteed by the Fifth Amendment to the
 Constitution.
 8
   Civil liberties are protections against the arbitrary or oppressive acts of government. See
 Brennan, Wm. J., Jr., “Why Have a Bill of Rights?” Oxford Journal of Legal Studies, Vol. 9, No.
 4, p. 425 (Oxford Univ. Press 1989). “The touchstone of due process is protection of the
 individual against arbitrary action of government.” Dent v. West Virginia, 129 U.S. 114 123
 (1889).
 9
     The Eighth Amendment guarantees freedom from excessive government fines.
                                                    15
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 16 of 27 PageID 538




 years for which no returns were required—either by statute or by regulation—to be filed. Mr.

 Tinnerman seeks review as well as the equitable relief that is provided by APA § 706.

                                 SECOND CLAIM FOR RELIEF

              (Reversal of Erroneous Certification of Seriously Delinquent Tax Debt)

        53.      Mr. Tinnerman realleges and incorporates by reference, as if fully set forth under

 this Second Claim, all the allegations of fact that are set forth above, and alleges further as

 follows:

        54.      According to § 7345(a), “If the Secretary receives certification by the

 [Commissioner] that an individual has a seriously delinquent tax debt, the Secretary shall

 transmit such certification to the Secretary of State for action with respect to denial, revocation,

 or limitation of a passport pursuant to section 32101 of the FAST Act.”

        55.      Section 7345(c)(1) provides that “the Commissioner shall notify the Secretary

 (and the Secretary shall subsequently notify the Secretary of State) if such certification is found

 to be erroneous or if the debt certified is fully satisfied (or is not seriously delinquent due to

 various exceptions in subsection (b)(2) not relevant here).

        56.      That notification reversing the certification must be made promptly:

                 (a)    “In the case of a debt that has been fully satisfied or has become legally

 unenforceable, such notification shall be made not later than the date required for issuing the

 certificate of release of lien with respect to such debt under section 6325(a),” § 7345(c)(2)(A);

 and

                 (b)    “In the case of a certification found to be erroneous, such notification shall

 be made as soon as practicable after such finding,” § 7345(c)(2)(D).

        57.      If a civil action is brought for reversal of the certification in accordance with

 § 7345(e)(1), that section authorizes the Court “to determine whether the certification was

                                                 16
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 17 of 27 PageID 539




 erroneous or whether the Commissioner has failed to reverse the certification” and, upon a

 determination “that such certification was erroneous, then the court may order the Secretary to

 notify the Secretary of State that such certification was erroneous.”

         58.     As used in § 7345, the term “seriously delinquent tax debt” means an unpaid,

 legally enforceable Federal tax liability of an individual (i) that has been assessed, (ii) that is

 greater than $50,000, (iii) with respect to which, among other things, a notice of lien has been

 filed pursuant to § 6323, and (iv) the administrative rights under § 6320 with respect to such

 filing have been exhausted or have lapsed.

         59.     A lien in favor of the United States upon all property and rights to property,

 whether real or personal, of a taxpayer, arises only at the time of the assessment and continues

 only until the liability for the amount so assessed is satisfied or becomes unenforceable by reason

 of lapse of time. §§ 6321 and 6322.

         60.     The statute of limitations on collection of tax assessments is 10 years. § 6502.

         61.     A lien is released either (i) by the Secretary, as a result of finding that the liability

 for the amount assessed, together with all interest in respect thereof, has been fully satisfied or

 has become legally unenforceable from the passage of time (§ 6502), or (ii) automatically, by

 operation of § 6325(a)(1) and the Release Information on the face of the Notice of Federal Tax

 Lien itself. In either case, “such certificate [of release] shall be conclusive that the lien referred to

 in such certificate is extinguished.” § 6325(f)(1)(A).

         62.     The NFTL that had been recorded on November 6, 2007, by its terms, already

 constituted a Certificate of Release of NFTL. See Ex. A (Account Transcripts show by

 Transaction Code 583 that the lien was removed by October 20, 2017). Thus, the lien against Mr.




                                                    17
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 18 of 27 PageID 540




 Tinnerman in favor of the United States was extinguished and became legally unenforceable as

 follows:

                (a) pertaining to alleged taxes for 1999, 2000 and 2001, and penalties imposed for

 1999, on May 23, 2017;

                (b) pertaining to alleged taxes for 2002, on June 13, 2017;

                (c) pertaining to civil penalties for 1996, 1997 and 1998, on October 4, 2017; and

                (d) pertaining to civil penalties for 2002, on October 17, 2017.

        63.     Despite these facts, the IRS sent to Mr. Tinnerman a notice of its certification to

 the State Department of Mr. Tinnerman’s allegedly “seriously delinquent federal tax debt” for

 1999, 2000, 2001 and 2002 entitled IRS Notice CP508C dated July 23, 2018 (“Notice of

 Certification”). A genuine copy of the Notice of Certification is attached hereto as Exhibit R.

        64.     The Commissioner knew, at the time that he made it, that the certification referred

 to in the Notice of Certification was untimely, unauthorized and invalid. A genuine copy of

 pages excerpted from each of Mr. Tinnerman’s recent Account Transcripts for 1999, 2000, 2001,

 and 2002 (“Account Transcript Excerpts”), a genuine copy of which is attached hereto as

 Exhibit S, shows, on the last line of each, the words “Passport certified seriously delinquent tax

 debt 07-23-2018,” just underneath the words “Removed lien 10-20-2017.”

        65.     There is no indication in the Notice of Certification that the certification was

 issued by the Commissioner or by anyone with duly delegated authority under § 7345(g).

        66.     The certification that is described in the Notice of Certification described therein

 is erroneous, misleading, and damaging (and moot as a collection or enforcement tool) because,




                                                 18
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 19 of 27 PageID 541




                (a) it causes the Secretary of State to deny, revoke, or limit Mr. Tinnerman’s

 passport and, therefore, his liberty,10 which, under the circumstances here, is a deprivation

 without due process of law11;

                (b)     it is a blight on Mr. Tinnerman’s reputation, both domestically and

 internationally (see discussion of nature of passport in Haig v. Agee, 453 U.S. 280, 293 (1981), in

 which the Supreme Court said, “As a travel control document, a passport is both proof of identity

 and proof of allegiance to the United States,” 453 U.S. at 292-293);

                (c) the “seriously delinquent tax debt” that is alleged therein is not “legally

 enforceable,” as § 7345(b)(1) states it must be, because, by the time the certification was sent to

 the Secretary of State,

                      (i) the § 6502 collection limitation period had expired, and

                      (ii) the lien was extinguished; and

                (d)     in accordance with § 7345(c)(2)(A), even if the certification had been

 timely—which it was not—the Commissioner would have been required by law promptly to

 notify the Secretary, and the Secretary would have been required by law promptly to notify the

 Secretary of State, once the debt had become legally unenforceable; but the certification was not

 timely, and therefore it issued without statutory authority.

 10
    See Ex. R, in which the IRS states, “The FAST Act generally prohibits the State Department
 from issuing or renewing a passport to a taxpayer with seriously delinquent tax debt.” But, as the
 Supreme Court observed, practically, it is “the only means by which an American can lawfully
 leave the country or return to it.” Haig v. Agee, 453 U.S. 280, 293 (1981).
 11
   The Supreme Court stated that “[t]he right to travel is a part of the ‘liberty’ of which the citizen
 cannot be deprived without the due process of law under the Fifth Amendment.” Kent v. Dulles,
 357 U.S. 116, 125 (1958). For a traveler who happens not to have a “REAL ID,” but who is
 permitted in that instance by the Department of State to travel domestically with a passport
 (see https://travel.state.gov/content/travel/en/News/passports/how-a-passport-can-help-you-fly-
 domestically.html) the lack of a passport also restricts interstate travel, which the Supreme Court
 recognized in Griffin v. Breckenridge, 403 U.S. 88, 105-106 (1971) is a constitutionally-
 protected right.
                                                   19
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 20 of 27 PageID 542




        67.     The certification therefore must be reversed in accordance with § 7345(c)(1), at

 the earliest practicable moment in accordance with § 7345(c)(2)(D), and may be enjoined in

 accordance with Federal Rules of Civil Procedure, Rule 65(d).

                                 THIRD CLAIM FOR RELIEF

                                        (Restitution - 1999)

        68.     Mr. Tinnerman re-alleges and incorporates by reference, as if fully set forth under

 this Third Claim, every allegation set forth above.

        69.     Mr. Tinnerman believed that he was not required to file a return for 1999 or 2000.

 Further, Mr. Tinnerman received no notice from the IRS that he was required to file for either

 year. Therefore, Mr. Tinnerman did not file an individual tax return for 1999 or for 2000 by the

 filing deadline.

        70.     On June 21, 2013, the Company sent a letter (“June 21, 2013 Letter”) to the IRS

 Service Center in Cincinnati, OH, in which it submitted for filing an Amended IRS Form 1120S

 for each of 1999, 2000, 2001, and 2002 (“Amended Corporate Returns”). That letter and its

 enclosures were delivered on July 1, 2013. A genuine copy of the June 21, 2013 Letter, without

 attachments, and with proof of delivery, is attached hereto as Exhibit T.

        71.     However, on November 12, 2015, the Company was made aware that the IRS had

 no record of the Amended Corporate Returns ever having been filed. Based on this information,

 on December 4, 2015, the Company resubmitted for filing, by hand at the IRS’s local office and

 under cover of a letter of the same date (“December 4, 2015 Letter”), the same Amended

 Corporate Returns as had been submitted for filing as described in ¶ 70 above. A genuine copy

 of the December 4, 2015 Letter is attached hereto as Exhibit U. (On or about February 5, 2016,

 the IRS sent to the Company correspondence entitled LTR 544C (“IRS LTR 544C”) in response

 to the December 4, 2015 Letter. A genuine copy of the IRS Letter 544C is attached hereto as

                                                 20
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 21 of 27 PageID 543




 Exhibit V. The LTR 544C indicated that, based on the information that the Company had

 provided to the IRS, the IRS had corrected its accounts for 1999, 2000, 2001 and 2002.)

         72.     On December 5, 2015, the Company issued to Mr. Tinnerman an amended

 Schedule K-1 that aligned with, and reflected, each of the Amended Corporate Returns.

         73.     On December 30, 2015, Mr. Tinnerman filed by hand at the IRS’s local office, an

 IRS Form 1040 for each of 1999, 2000, 2001 and 2002. The IRS Form 1040 for each of 2001

 and 2002 showed a loss and showed no tax due. The IRS Form 1040 for each of 1999 and 2000

 showed taxable income and an amount due thereon, and Mr. Tinnerman fully paid those two

 amounts. Attached as composite Exhibit W is a genuine copy of Mr. Tinnerman’s check, his

 Form 1040, and the amended Schedule K-1 for 1999. Attached as composite Exhibit X is a

 genuine copy of Mr. Tinnerman’s check, his Form 1040, and the amended Schedule K-1 for

 2000.

         74.     By this time, however, Mr. Tinnerman already had received two of the four letters

 that he ultimately received from the IRS indicating that, under his circumstances of having

 received tax-exempt income, he did not have to file a return. See ¶¶ 15 and 18. Mr. Tinnerman

 relied on these IRS written determinations.

         75.     So, on January 13, 2016—in accordance with the § 6037(c)(1) requirement that

 shareholders of an S corporation shall, on their returns, treat a Subchapter S item in a manner

 that is consistent with the treatment of that item on the S corporation’s IRS Form 1120S and on

 the related Schedule(s) K-1—Mr. Tinnerman filed with the appropriate IRS Service Center an

 IRS Form 1040X for each of 1999 and 2000. A genuine copy of the IRS Form 1040X for 1999 is

 attached hereto as Exhibit Y. A genuine copy of the IRS Form 1040X for 2000 is attached hereto

 as Exhibit Z.



                                                21
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 22 of 27 PageID 544




        76.     The Form 1040X for 1999 showed as paid with the original Form 1040 the

 amount of $2,449.00 that Mr. Tinnerman erroneously had self-assessed and had paid for 1999,

 both as described in ¶ 73, above. The IRS Form 1040X for 1999 also showed a tax of $0.00, an

 overpayment of $2,449.00, and an election that the overpayment be refunded.

        77.     All of Mr. Tinnerman’s income and tax circumstances during 1999 were identical

 in source and character to those during 2010 and 2011, for both of which years, and under which

 circumstances, the IRS previously had determined that Mr. Tinnerman’s income was tax exempt

 and he was not required to file an IRS Form 1040.

        78.     Nevertheless, the IRS treated 1999 inconsistently with those other years, and

 failed or refused to return to Mr. Tinnerman the amount of $2,449.00 that he requested in his IRS

 Form 1040X for 1999.

        79.     The IRS never issued a Notice of Claim Disallowance pertaining to Mr.

 Tinnerman’s IRS Form 1040X for 1999.

        80.     Since Mr. Tinnerman owed no tax and was not required to file a return for 1999,

 the $2,449.00 that he paid to the IRS did not constitute taxes owed and must be restored to him

 with interest as allowed by law

                                FOURTH CLAIM FOR RELIEF

                                       (Restitution – 2000)

        81.     Mr. Tinnerman re-alleges and incorporates by reference, as if fully set forth under

 this Fourth Claim, every allegation set forth above.

        82.     The Form 1040X for 2000 showed as paid with the original Form 1040 the

 amount of $2,629.00 that Mr. Tinnerman erroneously had self-assessed and had paid for 2000,

 both as described in ¶ 73, above. The IRS Form 1040X for 2000 also showed a tax of $0.00, an

 overpayment of $2,629.00, and an election that the overpayment be refunded.

                                                 22
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 23 of 27 PageID 545




         83.    All of Mr. Tinnerman’s income and tax circumstances during 2000 were identical

 in source and character to those during 2010 and 2011, for both of which years, and under which

 circumstances, the IRS previously had determined that Mr. Tinnerman’s income was tax exempt

 and he was not required to file an IRS Form 1040.

         84.    Nevertheless, the IRS treated 2000 inconsistently with those other years, and

 failed or refused to return to Mr. Tinnerman the amount of $2,629.00 that he had requested in his

 IRS 1040X for 2000.

         85.    The IRS never issued a Notice of Claim Disallowance pertaining to Mr.

 Tinnerman’s IRS Form 1040X Amended Return for 2000.

         86.    Since Mr. Tinnerman owed no tax and was not required to file a return for 2000,

 the $2,629.00 that he paid to the IRS did not constitute taxes owed, and must be restored to him,

 with interest as allowed by law.

                                    PRAYER FOR RELIEF

         WHEREFORE, Mr. Tinnerman requests the following relief:

         As to the First Claim, in accordance with APA § 706:

                a)     An order declaring unlawful, and setting aside, the Agency Action on the

 grounds that the Agency Action (A) was not in accordance with law, (B) was contrary to Mr.

 Tinnerman’s constitutional rights, (C) was in excess of statutory jurisdiction, authority, and

 limitations, and (D) was without observance of procedure required by law;

                b)     An order (i) declaring that the U.S. Tax Court lacked subject matter

 jurisdiction over Mr. Tinnerman’s petitions to that Court or over the invalid NODs that gave rise

 to the Tax Court Deficiency Case, and (ii) declaring, therefore, that the Deficiency Judgment is

 void.



                                                23
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 24 of 27 PageID 546




                c)      Judgment awarding Mr. Tinnerman an amount equal to Mr. Tinnerman’s

 reasonable attorneys’ fees and costs incurred in this lawsuit;

        As to the Second Claim:

                d)      A determination that the Certification was erroneous;

                e)      Injunctive relief in accordance with Federal Rules of Civil Procedure,

 Rule 65(d), including an order commanding the Commissioner12 to notify the Secretary that the

 Certification was erroneous, and an order commanding the Secretary to notify the Secretary of

 State that the Certification was erroneous;

        Judgment awarding Mr. Tinnerman an amount equal to Mr. Tinnerman’s reasonable

 attorneys’ fees and costs incurred in the prosecution of this Claim, as allowed by law;

        As to the Third Claim:

                f)      Judgment requiring the IRS to pay to Mr. Tinnerman $2,449.00, plus

 interest thereon as allowed by law, as restitution of sums erroneously assessed and collected from

 Mr. Tinnerman as tax for 1999;

        As to the Fourth Claim:

                g)      Judgment requiring the IRS to pay to Mr. Tinnerman $2,629.00, plus

 interest thereon as allowed by law, as restitution of sums erroneously assessed and collected from

 Mr. Tinnerman as tax for 2000; and

        As to all Claims:

                h)      Such other and further relief as the Court deems proper and equitable.




 12
   Or duly-delegated IRS personnel pursuant to § 7345(g), which provides, “A certification under
 subsection (a) or reversal of certification under subsection (c) may only be delegated by the
 [Commissioner] to the Deputy Commissioner for Services and Enforcement, or the
 Commissioner of an operating division, of the Internal Revenue Service.”
                                                  24
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 25 of 27 PageID 547




                                DEMAND FOR JURY TRIAL

         In accordance with Rule 38(b) of the Federal Rules of Civil Procedure, Mr. Tinnerman,

 by his undersigned counsel, hereby demands a jury trial on all issues in every Claim that are

 triable by a jury.


                                     UPCHURCH, BAILEY AND UPCHURCH, P.A.



                                     By: /s/ Donald W. Wallis
                                         Donald W. Wallis
                                         Florida Bar No. 188668
                                         dwallis@ubulaw.com
                                         Post Office Drawer 3007
                                         St. Augustine, Florida 32085-3007
                                         Telephone No. (904) 829-9066
                                         Facsimile No. (904) 825-4862
                                         Attorney for Mr. Tinnerman William R. Tinnerman




                                              25
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 26 of 27 PageID 548




                                       ADDENDUM A

                                       EXHIBIT LIST


 EXHIBIT DESCRIPTION                               PAGE NUMBER   ¶ NUMBER
 A         Account Transcripts 2003-2015              4             11
 B         Notice CP59 for 2010                       5             13
 C         Plaintiff’s Letter/2010                    5             14
 D         IRS Letter/2010                            5             15
 E         Plaintiffs Letter/2011                     6             17
 F         IRS Notice/2011                            6             18
 G         Notice CP59 for 2014                       7             20
 H         Plaintiffs Letter/2014                     7             21
 I         IRS Letter/2013-2015                       7-8           22
 J         Plaintiffs Letter/2013-2015                8             23
 K         IRS Letter/2013/2014                       8             24
 L         Protest Letters 1999-2002                  8-9           26
 M         Hearing Denial 1999-2002                   9             27
 N         IRS Form 870-AD                            10            33
 O         Certifications and purported 6020(b)       10            34
           returns
 P         purported NODs/1999-2001 and 2002          12            38
 Q         NFTL                                       14            48
 R         Notice of Certification                    18            63
 S         Account Transcript Excerpts/1999-2001      18            64
 T         June 21,2013 Letter                        20            70
 U         December 4, 2015 Letter                    20            71
 V         IRS LTR 544C                               20-21         71
 W         IRS Form 1040 for 1999                     21            73
 X         IRS Form 1040 for 2000                     21            73
 Y         IRS Form 1040X for 1999                    21            75
 Z         IRS Form 1040X for 2000                    21            75
Case 3:19-cv-01429-TJC-PDB Document 29 Filed 09/10/20 Page 27 of 27 PageID 549




                                   CERTIFICATE OF SERVICE

        I hereby certify that on September 10, 2020, I electronically filed the foregoing FIRST

 AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL; INJUNCTIVE RELIEF

 SOUGHT with the Clerk of the Court by using the CM/ECF system, which will send a notice of

 electronic filing to the following:

        Elizabeth N. Duncan
        Trial Attorney, Tax Division
        U.S. Department of Justice
        P.O. Box 14198
        Washington, D.C. 20044
        202-514-6546 (v)
        202-514-4963 (f)
        Elizabeth.N.Duncan@usdoj.gov

                                              /s/ Donald W. Wallis
                                              DONALD W. WALLIS
                                              Counsel for Plaintiff




                                              26
